Exhibit 99.1 FOR IMMEDIATE RELEASE Media Contact: Mary Ellen Keating Senior Vice President Corporate Communications Barnes & Noble, Inc. (212) 633-3323 mkeating@bn.com Investor Contact: Andy Milevoj Vice President, Investor Relations Barnes & Noble, Inc. (212) 633-3489 amilevoj@bn.com Barnes & Noble Announces Retail CEO to Retire Will Remain As Special Real Estate Advisor New York, NY (January 20, 2015)—Barnes & Noble, Inc. (NYSE: BKS) today announced that Mitchell Klipper, Chief Executive Officer of the Retail Group, will retire at the end of the fiscal year, ending May 2nd, but will remain with the Company in the role of special advisor on real estate and other matters.The Company said it has begun a search to fill Mr. Klipper’s position and that he will help with the selection of the new Retail CEO and in the transition process. “Mitchell Klipper’s contributions to Barnes & Noble have been nothing short of spectacular,” said Leonard Riggio, Chairman of Barnes & Noble, Inc. “He, more than anyone, has been the architect of our bookstore superstore expansion all across America.I cannot thank him enough for all he has done for our company, and for what he has meant to me as a friend and colleague.Fortunately, he leaves behind an excellent management team, and will stay on as an advisor.” “I’ve spent the past 28 years doing what I love and it has been an amazing journey building this great company into what it is today,” said Mr. Klipper.“It has been my honor to work alongside Len Riggio, one of the greatest retailers in America.There’s nothing more satisfying than to know that you’ve been part of creating something that has opened the world of books to the reading public while providing 30,000 plus jobs to people across America.”Mr. Klipper added that he looks forward to continuing to serve the Company as a special advisor. About Barnes & Noble, Inc. Barnes & Noble, Inc. (NYSE: BKS) is a Fortune 500 company and the leading retailer of content, digital media and educational products. The Company operates 658 Barnes & Noble bookstores in 50 states, and one of the Web’s largest e-commerce sites, BN.com (www.bn.com). Its NOOK digital business offers award-winning NOOK® products and an expansive collection of digital reading and entertainment content through the NOOK Store® (www.nook.com), while Barnes & Noble College Booksellers, LLC operates 714 bookstores serving over five million students and faculty members at colleges and universities across the United States. General information on Barnes & Noble, Inc. can be obtained by visiting the Company’s corporate website: www.barnesandnobleinc.com. Forward-Looking Statements This press release contains certain forward-looking statements (within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) and information relating to Barnes & Noble that are based on the beliefs of the management of Barnes & Noble as well as assumptions made by and information currently available to the management of Barnes & Noble. When used in this communication, the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “will,” “forecasts,” “projections,”and similar expressions, as they relate to Barnes & Noble or the management of Barnes & Noble, identify forward-looking statements. Such statements reflect the current views of Barnes& Noble with respect to future events, the outcome of which is subject to certain risks, including, among others, the effect of the proposed separation of NOOK Media, the general economic environment and consumer spending patterns, decreased consumer demand for Barnes& Noble’s products, low growth or declining sales and net income due to various factors, possible disruptions in Barnes& Noble’s computer systems, telephone systems or supply chain, possible risks associated with data privacy, information security and intellectual property, possible work stoppages or increases in labor costs, possible increases in shipping rates or interruptions in shipping service, effects of competition, possible risks that inventory in channels of distribution may be larger than able to be sold, possible risks associated with changes in the strategic direction of the device business, including possible reduction in sales of content, accessories and other merchandise and other adverse financial impacts, possible risk that component parts will be rendered obsolete or otherwise not be able to be effectively utilized in devices to be sold, possible risk that financial and operational forecasts and projections are not achieved, possible risk that returns from consumers or channels of distribution may be greater than estimated, the risk that digital sales growth is less than expectations and the risk that it does not exceed the rate of investment spend, higher-than-anticipated store closing or relocation costs, higher interest rates, the performance of Barnes& Noble’s online, digital and other initiatives, the success of Barnes& Noble’s strategic investments, unanticipated increases in merchandise, component or occupancy costs, unanticipated adverse litigation results or effects, product and component shortages, risks associated with the commercial agreement with Samsung, the potential adverse impact on the Company’s businesses resulting from the Company’s prior reviews of strategic alternatives and the potential separation of the Company’s businesses (including with respect to the timing of the completion thereof), the risk that the transactions with Pearson and Samsung do not achieve the expected benefits for the parties or impose costs on the Company in excess of what the Company anticipates, including the risk that NOOK Media’s applications are not commercially successful or that the expected distribution of those applications is not achieved, risks associated with the international expansion previously undertaken, including any risks associated with a reduction of international operations following termination of the Microsoft commercial agreement, the risk that NOOK Media is not able to perform its obligations under the Pearson and Samsung commercial agreements and the consequences thereof, the risks associated with the termination of Microsoft commercial agreement, including potential customer losses, risks associated with the restatement contained in, the delayed filing of, and the material weakness in internal controls described in Barnes& Noble’s Annual Report on Form 10-K for the fiscal year ended April27, 2013, risks associated with the SEC investigation disclosed in the quarterly report on Form 10-Q for the fiscal quarter ended October 26, 2013, risks associated with the ongoing efforts to rationalize the NOOK business and the expected costs and benefits of such efforts and associated risks and other factors which may be outside of Barnes& Noble’s control, including those factors discussed in detail in Item1A, “Risk Factors,” in Barnes& Noble’s Annual Report on Form 10-K for the fiscal year ended May 3, 2014, and in Barnes& Noble’s other filings made hereafter from time to time with the SEC. Page 2 Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results or outcomes may vary materially from those described as anticipated, believed, estimated, expected, intended or planned. Subsequent written and oral forward-looking statements attributable to Barnes & Noble or persons acting on its behalf are expressly qualified in their entirety by the cautionary statements in this paragraph. Barnes & Noble undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise after the date of this communication. Page 3
